               Case 1:21-cv-05857-JPC Document 20
                                               19 Filed 08/05/21 Page 1 of 2




August 5, 2021

VIA ECF
Hon. John P. Cronan
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

                 Re:     Allstar Marketing Group, LLC v. Aoyatex Co., Ltd., et al.
                         Case No. 21-cv-5857
                         Letter Request to Modify Briefing Schedule and to Appear at the Show
                         Cause Hearing by Telephone

Dear Judge Cronan,

        We represent Plaintiff Allstar Marketing Group, LLC (“Plaintiff”) in the above-referenced, action
(“Action”).1 On July 12, 2021, the Court entered the Temporary Restraining Order (“TRO”) which
scheduled the show cause hearing on Plaintiff’s request for a preliminary injunction order for July 26,
2021. On July 23, 2021, pursuant to the alternative methods of service authorized by the TRO, Plaintiff
served the Summons, Complaint, TRO and all documents filed in support of Plaintiff’s Application on
each and every Defendant. Following the July 26, 2021 hearing on this matter, the Court rescheduled the
Show Cause Hearing to Monday August 9, 2021 at 9:00 a.m., and on the same day, July 26, 2021, entered
an order reflecting the same along with a modified briefing schedule. Plaintiff’s counsel was unaware of
the entrance of the July 26, 2021 Order until today, and thus, was unaware of the July 30, 2021 deadline
to serve Defendants.

        Based on the foregoing, and in an effort to keep the Show Cause Hearing as scheduled, Plaintiff
respectfully requests that the Court modify the briefing schedule to allow Defendants until Monday
August 9, 2021 (at a time prior to the scheduled Show Cause Hearing) to file opposition to Plaintiff’s
Application, if any, and to allow Plaintiff to serve a proposed preliminary injunction order along with any
modified briefing schedule entered on Defendants today, August 5, 2021. Plaintiff’s counsel does not
anticipate that any Defendants will file opposition or otherwise appear at the Show Cause Hearing on
Monday August 9th,2 and as soon as the Court makes a decision on Plaintiff’s instant request, Plaintiff will

1
 Where a defined term is referenced herein but not defined, it should be understood as it is defined in the Glossary.
2Plaintiff has received emails from a handful of Defendants who have not indicated an intention of appearing at the Show
Cause Hearing or opposing Plaintiff’s Application, moreover, Defendants had notice of the previous briefing schedule and
have not filed any opposition, nor indicated an intention to do so.
              Case 1:21-cv-05857-JPC Document 20
                                              19 Filed 08/05/21 Page 2 of 2
Hon. John P. Cronan
August 5, 2021
Page 2

promptly serve all Defendants in accordance with the alternative methods of service authorized by the
TRO such that Defendants will be served with any subsequent orders today.

        Moreover, because Plaintiff has not received notice from any Defendant indicating an intention of
appearing at the Show Cause Hearing, nor has any Defendant filed a Notice of Appearance, and in light
of the above along with the coronavirus outbreak, Plaintiff respectfully requests that the Court allow
Plaintiff’s counsel to appear at the Show Cause Hearing by telephone in lieu of appearing in person.
Again, should Plaintiff’s request be granted, Plaintiff’s counsel is prepared to set up a dial in number for
a telephonic hearing and to serve Defendants with such information today.

       We thank the Court for its time and attention to this matter.

                                                     Respectfully submitted,

                                                     EPSTEIN DRANGEL LLP

                                                     BY: /s/ Danielle S. Futterman
                                                     Danielle S. Futterman (DY 4228)
                                                     dfutterman@ipcounselors.com
                                                     60 East 42nd Street, Suite 2520
                                                     New York, NY 10165
                                                     Telephone: (212) 292-5390
                                                     Facsimile: (212) 292-5391
                                                     Attorneys for Plaintiff

                     Plaintiff's request is granted. By 7 p.m. on August 5, 2021,
                     Plaintiff shall file a proposed preliminary injunction order with
                     the Court and serve that proposed order on Defendants.
                     Defendants' opposition papers shall be filed with the Court and
                     served on Plaintiff's counsel by no later than 8 a.m. on August 9,
                     2021.

                     The hearing scheduled for August 9, 2021, at 9:00 a.m. will now
                     occur via teleconference. At the scheduled time, counsel for all
                     parties should call (866) 434-5269, access code 9176261.

                     Plaintiff shall serve this Order on Defendants by 7 p.m. on
                     August 5, 2021.


                     SO ORDERED.
                     Date: August 5, 2021
                     New York, New York              __________________________
                                                          JOHN P. CRONAN
                                                       United States District Judge
